RICHARDS, J.
Although the journal entry on the hearing of defendant’s petition to vacate recites that it was heard on evidence, no bill of exceptions was taken setting out any evidence. What purports to be a bill of exceptions was taken, consisting of one page only, and reciting that it contains “all of the proceedings.” As the journal entry recites that the case was heard on evidence and the bill contains no evidence, it cpi be of no value to the court in determining the rights of the parties. »
We can find no error in the proceedings of the trial cdurt, except that the judgment vacated and set aside and held for naught the original judgment instead of merely suspending it.
Watson et v Paine, 25 Oh. St 340;
Lee v Benedict, 82 Oh St 302.
Under these and many like authorities the judgment should only have suspended the former judgment and held it in abeyance until the case is tried on the merits.
The judgment of the trial court will therefore be modified in so far as it vacated and set aside the former judgment and that judgment will be suspended until the cause shall be tried on its merits.
Judgment modified and affirmed as modified.
LLOYD and WILLIAMS, JJ, concur,